204 U.S. 241 (1907)
CROWE
v.
HARMON.
No. 70.
Supreme Court of United States.
Submitted October 31, 1906.
Decided January 21, 1907.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF ARIZONA.
Mr. W.C. Keegin, Mr. F.H. Hereford and Mr. S.E. Hazzard for appellant.[1]
Mr. Eugene S. Ives for appellees.
MR. CHIEF JUSTICE FULLER:
This case is identical in all essential respects with that just decided, and must take the same course.
Judgment affirmed.
NOTES
[1]  For abstract of argument see ante, p. 234.